Citation Nr: 1607722	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied entitlement to service connection for hypertension.  

In August 2014 and January 2015 statements, the Veteran indicated that he wished to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that diagnosed hypertension resulted from his exposure to herbicides during service in Vietnam.  Notably, in a November 2014 VA examination for diabetes mellitus, a VA examiner indicated that the Veteran's hypertension was not secondary to his now service-connected type II diabetes mellitus (DMII).  The examiner did not provide reasons for this opinion.  Remand for a VA examination for hypertension is warranted in order to determine the nature and etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for hypertension.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should document the Veteran's hypertension diagnosis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or within one year of service separation, or is related to an in-service disease, event, or injury, to include conceded exposure to herbicides (Agent Orange).

The examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of (caused by) other service-connected disability, to include DMII, non-Hodgkin's lymphoma, thrombocytopenia, and anxiety disorder with posttraumatic stress disorder features.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is aggravated (permanently made worse) by other service-connected disability, to include DMII, non-Hodgkin's lymphoma, thrombocytopenia, and anxiety disorder with posttraumatic stress disorder features.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of hypertension prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




